Note: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2007-1364
                            (Opposition No. 91/160,072)



                               CHESTER L. KRAUSE,

                                                     Appellant,

                                          v.


                          KRAUSE PUBLICATIONS, INC.,

                                                     Appellee.


       John A. Clifford, Merchant & Gould P.C., of Minneapolis, Minnesota, argued for
appellant. With him on the brief was Gregory C. Golla.

       Brian G. Gilpin, Godfrey & Kahn, S.C., of Milwaukee, Wisconsin, argued for
appellee. With him on the brief was Kristi J. Hinner.


Appealed from:   United States Patent and Trademark Office
                 Trademark Trial and Appeal Board
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                  2007-1364


                              CHESTER L. KRAUSE,

                                                     Appellant,

                                        v.

                          KRAUSE PUBLICATIONS, INC.,

                                                     Appellee.


                                Judgment

ON APPEAL from the United States Patent and Trademark Office, Trademark Trial and
Appeal Board.

in CASE NO(S). 91/160,072.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, Circuit Judge, CLEVENGER, Senior Circuit Judge, and LINN,
Circuit Judge.)


                          AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT


DATED: _December 7, 2007____           _/ s / Jan Horbaly_____
                                               Jan Horbaly, Clerk